UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6937


RAHEEM AKBAR SHABAZZ FLOYD,

                Plaintiff - Appellant,

          v.

EDWARD J. MCMAHON, Sheriff; M. J. MOSALL,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:15-ct-03309-FL)


Submitted:   October 13, 2016               Decided:   October 18, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Raheem Akbar Shabazz Floyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Raheem Akbar Shabazz Floyd seeks to appeal the district

court’s order dismissing without prejudice his 42 U.S.C. § 1983

(2012) complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) (2012) for

failing to allege a constitutional violation.       This court may

exercise jurisdiction over final orders, 28 U.S.C. § 1291 (2012),

and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949).     The order Floyd seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral order.    See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).   Accordingly, we

dismiss the appeal for lack of jurisdiction and remand the case to

the district court with instructions to allow Floyd to file an

amended complaint.   See Goode v. Cent. Va. Legal Aid Soc’y, Inc.,

807 F.3d 619, 623-24, 630 (4th Cir. 2015).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                             DISMISSED AND REMANDED




                                  2